Citation Nr: 0306164	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinus headaches.

4.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by intermittent numbness of arms and leg, muscles 
aches of the arms, legs, back and neck, and fatigue, due to 
an undiagnosed illness, claimed as secondary to the Persian 
Gulf War.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 1987 until 
November 1991.  The veteran served in Southwest Asia during 
the Persian Gulf War from January 1991 until April 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York and  St. Petersburg, Florida, Regional Offices (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
currently resides within the jurisdiction of the Buffalo RO.

This case has been returned to the Board subsequent to an 
October 1998 Board remand.


FINDINGS OF FACT

1.  The veteran's allergies are not of service origin.

2.  The veteran's allergies sinus headaches are not of 
service origin.

3.  The veteran's asthma clearly and unmistakable existed 
prior to service.

4.  The preservice asthma did not undergo a chronic increase 
in severity during active duty.

5.  The veteran served in the Persian Gulf during the Persian 
Gulf War.

6.  Chronic disabilities manifested by intermittent numbness 
of arms and leg, muscles aches of the arms, legs, back and 
neck, and fatigue are not of service origin or related to any 
incident of service to include due to an undiagnosed illness 
as a result Persian Gulf War service.


CONCLUSIONS OF LAW

1.  An allergic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 
38 C.F.R. § 3.303 (2002).  

2.  Sinus headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 
38 C.F.R. § 3.303 (2002).  

3.  Asthma was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  An illness or combination of illnesses manifested by 
intermittent numbness of arms and leg, muscles aches of the 
arms, legs, back and neck, and fatigue due to an undiagnosed 
illness were not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303,  3.317 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and correspondence from the RO, provided to both 
the appellant and his representative, specifically satisfies 
the requirement at § 5103 of the new statute.  They clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claims including the 
requirements of the VCAA, to include what evidence the VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
remanded this case in October 1998 for additional development 
including VA examinations and opinions, as well as, private 
and VA clinical records.  The RO attempted to contact the 
veteran on several occasion to schedule VA examination.  
However, the veteran failed to reply or to report to 
scheduled examinations.  Accordingly, the Board finds that 
the requirements under the VCAA have been met.  

Factual Background

A review of the service medical records does not show any 
diagnoses or treatment for allergies, sinus headaches, 
fatigue, muscle or joint pain.  The July 1987 report of the 
examination conducted prior to enlistment does not shows no 
evidence of the claimed disabilities.  The veteran 
specifically denied a prior history of asthma, allergies, 
sinusitis, headaches, bone, joint or other deformity. 

In December 1987, the veteran complained of asthma and low 
back pain.  He reported a history of asthma from 1974 to 
1975.  He indicated that he had asthma since the age of 7.  
He only took Primatene mist.  There was no wheezing.  The 
diagnoses were low back pain and rule out asthma.  He was 
advised to return if an asthma attack occurred.  He was given 
Allupent Inhaler.  

An April 1988 medical history recorded in conjunction with 
assignment overseas showed that the veteran denied a prior 
history of asthma, sinusitis, headaches, bone, joint or other 
deformity.

The veteran also denied a history of asthma on the medical 
examination for respirator use in September 1990.  The 
veteran was seen at the dispensary in January 1991 for nasal 
congestion and a sore throat.  An examination showed tender 
sinuses.  The assessment was upper respiratory infection.  

In July 1991, the veteran complained of hay fever symptoms.  
He reported that he had asthma as a child.  The diagnosis was 
upper respiratory infection/hay fever.  He was told to 
continue taking his over-the-counter medication and advised 
to investigate his home environment for allergens.  

On the report of the October 1991 examination conducted prior 
to discharge, it was noted that that the veteran had asthma 
as a child.  He indicated that the past summer he moved into 
a new apartment and developed wheezing.  However, Primatene 
relieved his symptoms.  He had not had symptoms since August 
1991.  He denied a history of any other problems.  All 
pertinent systems were clinically evaluated as normal. 

The veteran sought VA psychological treatment beginning in 
February 1992.  At that time, he reported a history of 
allergies.  The diagnoses were anxiety and adjustment 
disorder.  

VA outpatient records dated in October 1992 show that he 
pulled a muscle in the back while working out in the gym.  
Later that month, he was involved in car accident and hit his 
chest.  

VA intravenous pyelogram was taken in November 1992 noted 
transitional lumbosacral vertebra with unilateral 
sacralization on the left side.  There was also spina bifida 
occulta of the same L-5 transitional lumbosacral vertebra.  
He was seen during 1993 for stomach complaints  

He was treated by a private physician in January 1994 for 
complaints pertaining to his knee and shin pain, bilaterally.  
It was reported that the cause was unknown.  
In 1994 and 1996, the veteran submitted lay statements from 
friends and relatives who, in essence, relate that the 
veteran complained of a variety of ailments on his return 
from the Persian Gulf including depression, muscle and joint 
aches, fatigue, headaches, allergies and asthma.   

A VA Persian Gulf War examination was conducted in February 
1996.  At that time the veteran reported shortness of breath 
at night, numbness and aching of arm, legs, back, and neck.

On the neurology portion of the examination the veteran 
reported symptoms that included chronic fatigue, intermittent 
numbness to the arms and legs, short-term memory loss, and 
headaches.  The neurological examination was within normal 
limits.  The examiner suspected that the memory loss and 
sleep impairment were related to anxiety but additional 
studies were needed.  Pulmonary function tests were conducted 
and noted early obstructive pulmonary impairment.  The 
examiner reported that all laboratory tests, chest X-rays and 
hearing tests were within normal limits.  The diagnoses 
included anxiety, muscle aches, dermatitis, tinnitus, Epstein 
Barr virus infection, periodontis and early obstructive 
pulmonary disease.

A VA psychological evaluation was conducted in May 1996.  It 
was noted that the veteran's physical did symptoms not appear 
to have an organic basis.  The diagnoses were adjustment 
disorder with depressed and anxious mood, generalized anxiety 
disorder with somatization panic disorder and rule out 
obsessive-compulsive disorder.  The veteran continued to 
receive treatment at the mental health clinic in 1996 and 
1997.

In October 1998 the Board remanded the case to the RO for 
additional development.  The development included a request 
for VA examinations by specialists with appropriate opinions 
in order to confirm the presence of the claimed disabilities 
and symptoms and the etiology.  In July 1999 the RO was 
notified that the notice of the examinations mailed to the 
veteran was returned as undeliverable.  In August 2002 the RO 
re-mailed the pertinent information to the veteran at a more 
recent address.  The veteran was also informed of 38 C.F.R. 
§ 3.655.  In December 2002 the VAMC notified the RO that the 
veteran failed to report for the examination.

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

38 C.F.R. § 3.655 provides that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a) and (b).  

When an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  38 C.F.R. § 3.655(7).  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, inter alia.

The veteran failed to report for his most recent VA 
examination without good cause.  Thus this decision will be 
based on the evidence of record.

A)  Sinus headaches and allergies

The veteran claims to have current disability from sinus 
headaches and allergies. Service medical records do not show 
a diagnosis of sinus headaches.  Hay fever was diagnosed in 
July 1991 and the examiner did suggest that the veteran 
examine his environment for allergens.  The veteran reported 
a history allergies on his medical examination for separation 
from service in 1991, but there is no corresponding 
diagnosis.  .

Further, the record contains no competent medical evidence 
that the veteran has current disability from sinus headaches 
or allergies.  No clinical findings or diagnoses of sinus 
headaches or allergies were reported at the February 1996 VA 
Persian Gulf medical examination.  Additionally, the veteran 
failed to report for a VA examination in order to confirm the 
presence and etiology of these claimed disorder.

The only evidence of record that suggests the presence of the 
claimed disabilities is the lay statements.  Lay statements 
are considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation and/or diagnosis, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Accordingly, without current medical evidence of showing the 
presence of these disabilities, service connection is not 
warranted and the Board finds that the preponderance of the 
evidence is against the veteran's claims.

B)  Asthma

In December 1987, the veteran complained of asthma and low 
back pain.  He reported a history of asthma from 1974 to 
1975.  He indicated that he had asthma since the age of 7.  
However, asthma was not confirmed by diagnosis which at that 
time was rule out asthma.  Additionally, there is no post 
service medical evidence confirming the present of asthma.  
As previously indicated veteran failed to report for a VA 
examination in order to confirm the presence and etiology of 
the reported asthma.

The only evidence of record that suggests the presence of 
asthma are the lay statements.  However, laypersons are not 
competent to render diagnosis.  Lay statements are considered 
to be competent evidence when describing the symptoms of a 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical causation 
and/or diagnosis, only individuals possessing specialized 
training and knowledge are competent to render an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Accordingly, without current medical evidence confirming the 
presence of asthma, the Board finds that the preponderance of 
the evidence is against the veteran's claim.

C)  Chronic disability resulting from an illness or 
combination of illnesses manifested by intermittent numbness 
of arms and leg, muscles aches of the arms, legs, back and 
neck, and fatigue due to an undiagnosed illness, claimed as 
secondary to the Persian Gulf War

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Also for purposes of this 
section, disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from 38 C.F.R., Part 4, for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amends various provisions of 38 U.S.C. §§ 1117, 
1118, including a revision of § 1117(a), which now provides 
as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran is contending that he has chronic disability 
resulting from an illness or combination of illnesses 
manifested by intermittent numbness of arms and leg, muscles 
aches of the arms, legs, back and neck, and fatigue.  In this 
regard, the lay statements describing related symptoms are 
considered competent evidence. However, a layperson is not 
competent to give a medical opinion on actual diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The service medical records show no pertinent abnormality.  
During the May 1996 Persian Gulf examination the veteran 
reported numbness and aching of arm, legs, back, and neck 
chronic fatigue.  An organic diagnosis was not made during 
the neurological examination and the examiner felt that his 
sleep problems and other symptoms could be related to 
anxiety.  This was in part confirmed by the psychological 
evaluation which diagnosed adjustment disorder with depressed 
and anxious mood, generalized anxiety disorder with 
somatization panic disorder and rule out obsessive-compulsive 
disorder.   It is important to note that in the above 
referenced regulation pertaining to 38 C.F.R. § 3.317, one of 
the basic criteria for service connection under the pertinent 
presumptions, is that the condition may not be attributed to 
any known cause, which in this could be the psychiatric 
disorder.  

As a result, the veteran was scheduled for a VA examination 
for which he failed to report.  Accordingly the existing 
medical evidence of record does not confirm the presence of 
intermittent numbness of arms and leg, muscles aches of the 
arms, legs, back and neck, and fatigue, due to an undiagnosed 
illness and there is no competent evidence which shows the 
presence of disorders manifested by intermittent numbness of 
arms and leg, muscles aches of the arms, legs, back and neck, 
and fatigue, which is related to the to the veteran's 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Accordingly, the Board finds that that the preponderance of 
the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for allergies is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for sinus headaches is 
denied.

Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by intermittent numbness of arms and leg, muscles 
aches of the arms, legs, back and neck, and fatigue, due to 
an undiagnosed illness, claimed as secondary to the Persian 
Gulf War is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

